DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                            JON GILBY,

                             Appellant,

                                 v.

                        KIMBERLEI ZANIOL,

                              Appellee.


                           No. 2D22-640



                        September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Hillsborough County; Caroline Tesche Arkin, Judge.

Ezequiel Lugo and Lauren L. Haynes of Banker, Lopez, Gassler,
P.A., Tampa, for Appellant.

E. Aaron Sprague, Bryan S. Gowdy, and Dimitrios A. Peteves of
Creed & Gowdy, P.A., Jacksonville; and Anthony D. Martino
(withdrew after briefing) and J. Daniel Clark of Clark & Martino,
P.A., Tampa, for Appellee.


PER CURIAM.

     Affirmed.
KELLY, KHOUZAM, and SLEET, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.




                                   2